Martin, J.
The defendant contends that the state failed to make out a case under the statute in question, and therefore the action should have been dismissed and the defendant discharged. The defendant was convicted and sentenced pursuant to sec. 343.181, Stats. 1933, which reads as follows :
“Any person operating an automobile, motor cycle or other similar motor vehicle, who shall injure any person therewith and fail to stop and give assistance, his name and address, and the name and address of the owner of the automobile, motor cycle or other similar motor vehicle so operated, to the person so injured, or to some person accompanying the injured at the time of the injury, or to the sheriff of the county in which the accident occurred or to one of his deputies, or to any constable or police officer of such county, shall be guilty of a felony, punishable by a fine of not more than one thousand dollars, or by imprisonment for a period of not less than three months, nor more than two years.”
It will be noted that the statute requires the driver of the vehicle causing the injury to do the following: (1) He must stop; (2) he must give assistance; (3) he must give his name and address to the injured party or to some person accompanying the injured party at the time of the injury, or to the sheriff of the county or to' one of his deputies, or to any constable or police officer of the county; (4) he must give the name and address of the owner of the vehicle to the *584injured party or to some person accompanying him, or to the sheriff or one of his deputies, or to any constable or police officer of the county.
The sole ground relied upon for a reversal of the judgment is that the evidence was not sufficient to support the verdict. If there is any credible evidence which in any reasonable view supports the verdict, it cannot be disturbed upon appeal. Van Haltren v. State, 142 Wis. 143, 144, 124 N. W. 1039. The evidence shows that on December 10, 1934, defendant while driving his father’s automobile on North Eleventh street, in the city and county of Milwaukee, struck and injured one John Pauhl. The boy injured was crossing said street from west to east, and about thirty-five feet north of the crosswalk.
After striking the boy, defendant drove to the east curb, parked his car, and went back to where the boy was lying. He picked the boy up and gave him to an unknown cab driver. The latter put the boy in the automobile of one Iver Sersted. Mr. Sersted made inquiry as to who hit the boy, and defendant admitted he did. Defendant was asked by Mr. Sersted to take the boy in his car, to which inquiry defendant replied, “No, you take him and I’ll follow you.” Mr. Sersted took the boy in his car to the emergency hospital. The defendant did not give his name and address to Mr. Sersted, nor did he give his name and address to any one at the scene of the accident. He did not follow the Sersted car to the hospital; instead he went home.
The accident occurred between 5 ;30 and 5 :45 p. m., and defendant admits he arrived home, at about 6 p. m. He did not mention the occurrence to. any member of his family when, he arrived home, and he made no effort to report the accident to the sheriff or to any deputy sheriff or to any constable or police officer of Milwaukee county. It appears that some person at the scene of the accident had taken the defendant’s car number, which number was given to the police department, and a police officer called at the defend*585ant s home at 8 o’clock that same night. Defendant told the police officer at his home that he had had an accident and had intended to report it. The accident happened within a few blocks from a police station. It, further appears that defendant was twenty-three years of age, and had lived in Milwaukee county about twenty years.
While it is true that defendant complied in part with the requirements of the statute, it is admitted by defendant that he did not give his name or address or the name and address of the owner of the car he was driving to the injured person, nor did he make report of the accident to any of the officials, as required by the statute. The legislative intent in the enactment of the statute in question is obvious. It requires immediate assistance on the part of the driver of the vehicle causing the injury to the person injured, to the end that the person so injured may have medical or other attention with the least possible delay. ' The reason for requiring that the operator of the vehicle shall give his name and address and the name and address of the owner of the vehicle to the person injured or to some person accompanying the injured or to the sheriff of the county or some of the other officers mentioned in the statute is likewise very clear. It furnishes a lead for investigation to the end that responsibility for the accident may be placed. It is a wholesome, humane statute.
A careful examination of the testimony convinces us that there is sufficient evidence in the record to support the verdict, having in mind the rule that if there is any credible evidence which in any reasonable view supports a verdict, it cannot be disturbed on appeal.
Defendant contends the court erred in permitting the introduction of the testimony of Police Officer Deuster, relative to a confession of the defendant, without his having been advised of his constitutional rights. This alleged confession relates to the defendant admitting to said police officer at the defendant’s home that he had the accident and *586had intended to report same. Defendant’s statements were freely and voluntarily made without any persuasion, or any promise, or influence of hope or fear. As far as disclosed by the record, the evidence as to those statements was admissible, even though the defendant had not been informed by the officer as to his constitutional rights. State v. Whatley, 210 Wis. 157, 168, 245 N. W. 93.
By the Court. — Judgment affirmed.